Exhibit 10.3

Picture 1 [exhibit103schedule3001.gif]

 

 

 

 

Schedule (Lease Intended as Security)

Schedule

Banc of America Leasing & Capital, LLC

to Master Lease Agreement

Number 003

 

 

 

This Schedule ("Schedule"), dated as of November 3, 2016, between Banc of
America Leasing & Capital, LLC ("Lessor") and Private National Mortgage
Acceptance Company, LLC ("Lessee") is executed pursuant to Master Lease
Agreement Number 30350-90000 dated December 9, 2015 (the “Master Lease”),
incorporated in this Schedule by this reference.   Unless otherwise defined in
this Schedule, capitalized terms used in this Schedule have the respective
meanings assigned to such terms in the Master Lease.  If any provision of this
Schedule conflicts with any provision of the Master Lease, the provisions
contained in this Schedule shall prevail.  Lessee hereby authorizes Lessor to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Schedule.

 

1.     Description of Equipment; Location.  The Equipment subject to this
Schedule, which has a cost to Lessor in the aggregate of $4,300,000.00, which
may include taxes, shipping, installation and other related expenses, if any
(collectively "Lessor’s Cost"), are as follows:

 

 

 

 

 

Quantity

Description

Serial Number

Lessor's Cost

 

 

 

 

 

 

See attached Exhibit A

 

 

 

 

Location of Equipment.  The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

 

 

 

 

 

 

Location

Address

City

County

State

ZIP

 

 

 

 

 

 

 

 

See attached Exhibit A

 

 

 

 

 

2.     Acceptance.  Lessee acknowledges and represents that the Equipment (a)
has been delivered to, received and inspected by Lessee, (b) is in good
operating order, repair, condition and appearance, (c) is of the manufacture,
design and capacity selected by Lessee and are suitable for the purposes for
which the Equipment are leased, and are acceptable and satisfactory to Lessee,
(d) do not require any additions or modifications to make them suitable for use,
other than ancillary modifications or additions normally made by lessees of
similar assets, and are available for use and lease by Lessee and Lessor, and
(e) have been irrevocably accepted as "Equipment" leased by Lessee under this
Schedule as of the date written below (the "Acceptance Date").  Lessee hereby
authorizes and directs Lessor to reimburse Lessee or pay Vendors for the
purchase price of the Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Lessee.

 

3.     Lease Term.  The original Lease Term for the Lease of Equipment under
this Schedule consist of:  (i) an "Interim Term" (if any) beginning on the
Acceptance Date, and continuing through and including the day preceding the Base
Date; and (ii) a "Base Term" of thirty-six (36) months, beginning on  November
3, 2016 (the "Base Date").

 

4.     Rent.    Rent payable under this Schedule consists of:  (i) “Interim
Rent”, which shall be due Lessor for each day of the interim Term and shall
equal the daily equivalent of the initial Base Rent, and payable on the Base
Date; and (ii) “Base Rent”, which shall be payable in arrears in thirty-six (36)
consecutive monthly installments of the payment amount and interest (the
"Payments") commencing on December 3, 2016 (the “Initial Payment”).  Each
Payment shall be in the principal amount of $119,444.44, plus interest as
described in the following paragraph, and due and payable on the same day of the
month as the Initial Payment set forth above in each succeeding payment period
(each, a "Payment Date") during the Lease Term.  All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each.

 

 





--------------------------------------------------------------------------------

 

 

Interest shall accrue on the entire Lessor’s Cost of this Schedule outstanding
for any calendar month or portion thereof as reduced by each Payment of
principal, at a per annum rate of interest equal to (i) two percent (2%) plus
the rate of interest equal to the “average of interbank offered rates for dollar
deposits in the London Market based on quotations of sixteen (16) major banks”
for a term of thirty days as published in the Wall Street Journal under a
heading entitled “Money Rates, London Interbank Offered Rates (LIBOR)” or any
future or substitute heading, on the fifteenth day of the month preceding the
month in which the Payment Date occurs for the applicable Payment, or (ii) if
less, the highest rate of interest permitted by applicable law (the "Interest
Rate").

 

5.     Tax Exemption; Personal Property Taxes.  Lessor will invoice Lessee for
all sales and use taxes as and when due and payable in accordance with
applicable law, unless Lessee timely delivers to Lessor a valid exemption
certificate with respect to such taxes.  Delivery of such certificate shall
constitute Lessee's representation and warranty that no such taxes shall become
due and payable with respect to the Equipment, and Lessee shall indemnify and
hold harmless Lessor from and against any and all liability or damages,
including late charges and interest which Lessor may incur by reason of the
assessment of such taxes.  Notwithstanding any provision to the contrary in this
Lease, Lessee shall file directly with all appropriate taxing authorities all
declarations, returns, inventories and other documentation with respect to any
personal property taxes due or to become due with respect to the Equipment
("Taxes") and shall pay on or before the date when due all such Taxes assessed,
billed or otherwise payable with respect to such Equipment directly to such
taxing authorities. Upon request by Lessor, Lessee shall provide Lessor with
copies of satisfactory documentation and proof of payment of such Taxes, and any
penalties and interest thereon, and any other liabilities and damages that
Lessor may incur arising out of the failure of Lessee to pay when due such
Taxes.  The indemnity and covenants set forth herein shall continue in full
force and effect and shall survive the expiration or earlier termination of this
Lease.

 

6.     Status of Lease as “Lease Intended as Security.”  Any provision of the
Master Lease to the contrary notwithstanding, Lessor and Lessee acknowledge and
agree that the Lease of Equipment under this Schedule is and is intended to be a
transaction which creates a security interest in personal property in favor of
Lessor, and shall be construed to constitute a lease intended as security for
all commercial law and federal income and state tax purposes.  Lessee and Lessor
further acknowledge and agree that:  (i) any right, title or interest of Lessor
in and to the Equipment is held for collateral security purposes and that Lessor
shall be entitled to all of the rights and remedies of a secured party under
Article 9 of the UCC and otherwise provided under applicable law;  (ii) Section
7(c) of the Master Lease shall not be applicable to the Lease evidenced by this
Schedule;  (iii) Lessee shall be treated for both federal and state income tax
purposes as the owner of the Equipment and shall be entitled to take all of the
tax benefits (including, without limitation, all depreciation deductions) that
may be available with respect to the Equipment;  (iv) upon the payment and
performance of all of Lessee’s Obligations under this Schedule, and provided
that there then exists no Event of Default, Lessee shall not be obligated to
return the Equipment to Lessor pursuant to the provisions of Section 8 of the
Master Lease;  and (v) the last sentence of Section 12(a) of the Master Lease as
it relates to the Lease evidenced by this Schedule is deleted and replaced with
the following:  “Any payments received by Lessor after the occurrence of an
Event of Default, including proceeds of any disposition of Equipment, shall be
applied in the following order: (A) to all costs, and (including Attorneys’
Fees), charges and expenses incurred in taking, removing, holding, repairing and
selling or leasing the Equipment or other Collateral or enforcing the provisions
hereof; (B) to the extent not previously paid by Lessee, to pay Lessor for any
damages then remaining unpaid hereunder; and (C) the balance, if any, shall be
paid to Lessee and/or other parties lawfully entitled thereto.” 

 

7.     Further Representations and Agreements.  Lessee represents, warrants and
agrees as follows: (a) all representations and warranties of Lessee contained in
the Master Lease are restated as of the Acceptance Date and are true and correct
as of such date;  (b) there has been no material adverse change in the
operations, business, properties or condition (financial or otherwise) of Lessee
or any Guarantor since November 16, 2015; (c) there exists no Default or Event
of Default as of the Acceptance Date; and  (d) the operation and maintenance of
any Equipment in the ordinary course by Lessee do not require the entry into any
software or other intellectual property rights agreement with any licensor or
other person, except as disclosed to Lessor in writing prior to the Acceptance
Date.

 

8.    End of Lease Term Purchase.  At the end of the Base Term, or within 15
days thereafter, Lessee shall purchase the Equipment on an "AS IS, WHERE IS"
quitclaim basis, without representations or warranties of any kind, express or
implied, for the cash amount of one dollar ($1.00) ("Purchase Price").  Lessee
shall pay Lessor the Purchase Price on or before the expiration of the Base Term
in immediately available funds.

 

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC

Private National Mortgage Acceptance Company, LLC

 

By: /s/ Erin M. Parks 

By: /s/ Pamela Marsh 

Printed Name: Erin M. Parks

Printed Name: Pamela Marsh

Title: Assistant Vice President

Title: Managing Director, Treasurer

 

Acceptance Date:  November 3, 2016

 

 

Where multiple counterpart originals of this Schedule have been executed by
Lessee and Lessor, only the counterpart marked “Lessor's Copy” shall be deemed
chattel paper evidencing the Lease of Equipment subject to this Schedule, and a
security interest in such chattel paper and Lease may be perfected through the
transfer and possession of the “Lessor’s Copy” of such Schedule only, without
the need to transfer possession of the Master Lease, any Related Agreement or
any other document executed and delivered in connection with this Lease.

 



--------------------------------------------------------------------------------